Citation Nr: 0125105	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the amount of $100,000 received in a settlement under 
the Federal Tort Claims Act (FTCA) should be offset against 
dependency and indemnity compensation (DIC) benefits payable 
to the appellant under 38 U.S.C.A. 1151 (West 1991 & Supp. 
2001).  


REPRESENTATION

Appellant represented by:	Henry Weil, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
March 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the 
Washington, DC Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

After a careful review of the record, the Board is of the 
opinion that a remand is required to ensure compliance with 
the VCAA.  

In concluding that a full offset was warranted in the 
Statement of the Case (SOC), the RO relied upon 38 C.F.R. 
§ 3.362, a regulation which has no applicability to the 
appellant's claim.  In fact, when this regulation was enacted 
in August 1998 (effective October 1, 1997), it was specified 
that new sections 3.361 through 3.363 were to be applied only 
to claims received by VA on or after October 1, 1997, and 
that 38 C.F.R. §§ 3.358 and 3.800 would continue to be 
applied to claims received by VA before October 1, 1997.  63 
Fed. Reg. 45,004, 45,005 (August 24, 1998).  

The appellant's claim for DIC benefits based on 38 U.S.C.A 
§ 1151 was received by VA in December 1996.  Therefore, the 
RO should not have applied 38 C.F.R. § 3.362 in denying her 
appeal.  Id.  

However, this appears to be harmless as 38 C.F.R. § 3.362 did 
not create a substantive change in the law, but rather 
attempted to incorporate and unify the current law relating 
to offsets.  38 C.F.R. § 3.362(b) is derived from 38 C.F.R. 
§ 3.800(a)(2), a regulation that continues to be in effect.  
38 C.F.R. § 3.362(c) is derived from 38 C.F.R. § 3.800(a)(2) 
and VAOPGCPREC 79-90.  38 C.F.R. § 3.362(d) is derived from 
VAOPGCPREC 79-90.  Thus, 38 C.F.R. § 3.362 "merely restates 
and interprets statutory provisions," and was not a 
substantive change in the law.  See 63 Fed. Reg. 45,004, 
45,005-45,006 (August 24, 1998).  

Nonetheless, on remand, the RO should provide notice of those 
laws and regulations currently applicable to the appellant's 
claim.  

The primary reason for a remand in this case is the lack of 
clarity regarding the actual nature of the FTCA settlement.  

Briefly, the record shows that the veteran passed away in 
September 1996 as a result of cardiac arrest due to acute 
blood loss, due to 'pleural space,' due to Acquired Immune 
Deficiency Syndrome.  

In November 1996 the appellant filed her FTCA claim.  It was 
noted that the veteran was survived by his wife and three 
children, all under the age of 18.  $50,000 was claimed for 
personal injury and $1,000,000 was claimed for wrongful 
death.  

It was noted that the claim was being made by the appellant, 
"individually and as Personal Representative of the Estate of 
[the veteran]."  

In December 1996 the appellant submitted a claim for DIC.  

In approximately June of 1997 a settlement amount of $100,000 
was agreed to with respect to the FTCA claim.  The payees 
were listed as being the appellant and her attorney.  The 
appellant was again referred to individually and as the 
Personal Representative of the veteran's estate.  

In July 1997 the Office of Regional Counsel notified the RO 
that the appellant's FTCA claim had been settled for 
$100,000.00.  It was noted that the appellant would receive 
$80,000 "as Personal Representative of the Estate of [the 
veteran], while the remainder will cover the estate 
attorney's fees."  

In July 1997 PGT, Staff Attorney for Regional Counsel, again 
noted that the appellant's FTCA claim, "in her capacity as 
Personal Representative of [the veteran's] estate," had been 
settled.  It was advised that, while the settlement may be 
subject to offset, under the law of the District of Columbia, 
the deceased's estate is entitled to recover nearly all of 
the damages awarded, while very little is awarded to 
individuals.  

In August 1997 a check for $100,000 was made out to the 
appellant, both individually and as the personal 
representative of the veteran's estate.  The check was also 
made out to the appellant's attorney.  

Copies of individual checks document how the $100,000 was 
allotted.  Four checks for $20,000 were issued to the 
appellant.  One check was specifically made out to the 
appellant herself, while the other three were made out to the 
appellant in her capacity as trustee under "Title 13 of the 
Estates and Trusts Article, Ann. Code of Maryland," for her 
three children respectively.  

In April 1998 the appellant's DIC claim was granted.  The RO 
notified the appellant that the $100,000 settlement award was 
being recouped and that DIC payments would start once such 
recoupment was complete.  

The appellant appealed.  It was contended that the $100,000 
should not be credited against her DIC claim because the 
$100,000 settlement was essentially for the estate of the 
veteran, and that there was no allocation for any 
compensation to the beneficiaries under a wrongful death 
claim.  

During the August 2001 hearing before the undersigned Member 
of the Board the representative asserted that in discussions 
with PGT, it had been agreed upon to distribute the 
settlement to the appellant as personal representative of the 
estate of the veteran.  Tr., p. 3.  

Under 38 U.S.C.A. 1151(b) (West 1991 & Supp. 2001), where an 
individual is, on or after December 1, 1962 awarded a 
judgment against the United States in a civil action brought 
pursuant to section 1346(b) of title 28, or on or after 
December 1, 1962 enters into a settlement or compromise under 
section 2672 or 2677 of title 28, by reason of a disability 
or death treated pursuant to this section as if it were 
service-connected, then no benefits shall be paid to such 
individual for any month beginning after the date such 
judgment, settlement, or compromise on account of such 
disability or death becomes final until the aggregate amount 
of benefits which would be paid but for this subsection 
equals the total amount included in such judgment, 
settlement, or compromise.  

Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C.A. 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C.A. 
§§ 2672 or 2677, by reason of a disability, aggravation or 
death within the purview of this section, no compensation or 
dependency and indemnity compensation shall be paid to such 
person for any month beginning after the date such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise.  The provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement or 
compromise becomes final.  38 C.F.R. § 3.800(a)(2) (2001).  

The Court has held that the term "individual," as used in the 
offset provision of 38 U.S.C.A. 1151, does not apply to an 
appellant who represents the estate alone.  Specifically, in 
Neal v. Derwinski, 2 Vet. App. 296 (1992), the Court stated,  
"Our determination as to amount of offset hinges on whom 
appellant represented when she entered into a settlement with 
the government pursuant to the FTCA.  If she represented 
herself solely, the entire amount recovered would necessarily 
be offset against her DIC payments.  If, however, she 
represented the estate alone, offset would not be necessary 
since the estate, not appellant, entered into the 
settlement."  Id. at 298-299.  

The plain language of 38 U.S.C.A. § 1151 requires that the 
entire amount of damages recovered (without regard to whether 
the entire amount of the settlement has actually been 
received by the appellant) by an "individual" in an FTCA 
settlement be subject to offset against benefits, regardless 
of whether those damages were intended as compensation for 
economic or non-economic losses.  



This includes attorney's fees because, in using settlement 
proceeds to pay the attorney fees, the claimant has clearly 
enjoyed the benefit of those proceeds.  See VAOPGCPREC 7-94.  

However, the offset provisions of 38 U.S.C. § 1151 require 
offset only of amounts awarded to the beneficiary in his or 
her "individual" capacity and not by any amounts received 
solely in a representative capacity (i.e., as representative 
for a decedent's estate or for other heirs).  VAOPGCPREC 3-
97; VAOPGCPREC 7-94 (both citing to VAOPGCPREC 79-90).  Thus, 
offset is not required where, under state law, a judgment or 
settlement is paid to one person (i.e., the representative of 
the decedent's estate) but the legal right to the use and 
enjoyment of the funds paid inures to other persons (i.e., 
the decedent's creditors and heirs).  VAOPGCPREC 7-94.  

In this case, determining the type of damages paid under the 
settlement and how they were allocated are relevant to the 
claim, in that damages characterized as a traditional 
survival action are the property of the estate under local 
law and not awarded to the appellant as an "individual," 
while damages obtained under the local wrongful death statute 
are payable to appellants individually.  See VAOPGCPREC 79-
90; VAOPGCPREC 7-94; VAOPGCPREC 3-97.  

The evidence currently of record is conflicting with respect 
to the nature of the FTCA damages.  On the one hand, the 
settlement agreement and checks indicate that at least a 
portion of the settlement was paid to the appellant as an 
individual, and that another portion was paid to her as a 
personal representative of the veteran's estate.  On the 
other hand, statements from the appellant's attorney, and in 
July 1997 from Regional Counsel, indicate that the entire 
settlement was awarded to the appellant as the personal 
representative of the veteran's estate.  




Thus, it appears that at least some of the proceeds from the 
settlement were received by the appellant as a representative 
of the veteran's estate, but it is unclear as to the amount 
of the settlement that was received in this nature.  

It is therefore also unclear as to whether the attorney fees 
were paid out of settlement proceeds that legally inured to 
the estate or were paid by the appellant as an "individual."  

If the appellant represented the estate her alone, and not 
herself, then it would appear that attorney fees would not be 
offset.  See Neal supra; VAOPGCPREC 7-94.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain a copy of any 
litigation file maintained by the VA 
Regional Counsel/General Counsel, and any 
other appropriate entity, for association 
with the claims file, to include any 
documents establishing the nature of 
appellant's status in the FTCA suit and 
relevant to the nature of awarded damages 
and the allocation/distribution of the 
settlement proceeds.  

3.  After the development requested above 
has been completed, the RO should obtain 
an opinion from the VA regional counsel 
concerning the amounts which are properly 
offset against any DIC award, to include 
any amount that the appellant received in 
her capacity as an individual, in light 
of the discussion above, and applicable 
laws, regulations, and VA General Counsel 
opinions.  

The RO should request VA regional counsel 
to discuss, if possible, which portions 
of the settlement compensated the 
appellant as an "individual," and which 
portions compensated the appellant as a 
personal representative of the veteran's 
estate.  This should include a discussion 
as to whether the attorney fees were paid 
out of the proceeds from that portion of 
the award to the appellant as an 
"individual, or from the proceeds of the 
settlement that went to the estate.  See 
Neal v. Derwinski, 2 Vet. App. 296, 298-
299 (1992); VAOPGCPREC 79-90; VAOPGCPREC 
7-94.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether the amount of $100,000 
received in a settlement under the FTCA 
should be offset against DIC benefits 
payable to the appellant under 
38 U.S.C.A. 1151 (West 1991 & Supp. 
2001).  See 38 U.S.C.A. § 1151(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.800 
(2001).  

In rendering this decision, the RO should 
then review the appellant's claim in 
light of the additional evidence and the 
guidance provided by Neal v. Derwinski, 
2 Vet. App. 296 (1992), VAOPGCPREC 7-94, 
and VAOPGCPREC 79-90.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

